Citation Nr: 1201042	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO. 09-42 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a higher initial evaluation than the zero percent assigned for left acromioclavicular degenerative joint disease from November 1, 2007. 

2. Entitlement to a higher initial evaluation than the zero percent assigned for left lateral epicondylitis from November 1, 2007. 

3. Entitlement to a higher initial evaluation than the 10 percent assigned for nasal-septal deviation from November 1, 2007. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1979 to October 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2011 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In testimony and in a February 2008 statement submitted in support of the appealed claims, the Veteran asserted that he experiences significant pain in his left shoulder and elbow with pulling motions, and that he has limitation of functioning in these motions. The Veteran further asserted that such pain and limitations were not reflected upon VA examination addressing his left acromioclavicular degenerative joint disease and his left lateral epicondylitis. 

A review of the Veteran's joints examination for compensation purposes conducted in January 2008 reveals that the Veteran's assertions of difficulties with the left elbow and shoulder were duly noted. The Veteran then asserted that difficulties with the left elbow were mainly present when attempting to do pull-ups, and difficulties with the left shoulder were mainly present when attempting pull-ups or when attempting to lift weights. The examiner then conducted range of motion testing, including repetitive motions of the left shoulder and elbow, and found only minimal disability of the left elbow and a normal left shoulder. 

The Veteran's current assertions of significant pain and limitation in the left shoulder and elbow with any pulling motion appears to constitute an increase in severity of pulling-related disability than that which he reported at the January 2008 VA examination. Such an increase in severity not reflected on prior examination typically calls for a further VA examination to ascertain the current level of disability. The U.S. Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist a Veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment or other relevant prior evidence. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Board additionally notes that while the January 2008 VA joints examiner addressed range of motion at the elbow and shoulder, the examiner did not address limitation of functioning as related to pulling motions associated with the left shoulder and left elbow disabilities. 

The Court has held that when a Diagnostic Code provides for compensation based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011) must also be considered, and that an examination upon which the rating decision is based must adequately portray the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination. DeLuca v. Brown, 8 Vet. App. 202 (1995). The Veteran's left acromioclavicular degenerative joint disease is potentially ratable based on limitation of motion at the shoulder under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 (2011). The Veteran's left lateral epicondylitis is potentially ratable based on limitation of motion at the elbow under 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5208 (2011). Accordingly, such considerations as loss of some functional motion in the left shoulder or elbow must be more fully addressed by a further VA examination for compensation purposes. DeLuca. 

Additionally, the Veteran has asserted that his service-connected nasal-septal deviation results in greater disability than is reflected in the non-compensable evaluation assigned. He has testified to having to wear Breathe Right(r) nasal strips when sleeping and nonetheless having significantly impaired sleep with morning exhaustion, which sleep impairment he perceives to be associated with his service-connected nasal-septal deviation. This testimony presents the possibility of sleep impairment associated with the nasal-septal deviation, which should be evaluated to fully address the nature and scope of the Veteran's service-connected disability. VA regulations require that each disability be viewed in relation to its history both in the examination and in the evaluation of the disability. 38 C.F.R. § 4.1 (2011). Thus, it is essential that the examining physician address the Veteran's nasal-septal deviation with due regard for his asserted nocturnal sleep difficulties, so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to advise of any additional pertinent treatments or examinations that are not reflected in the claims file, including in particular any records that may be reflective of the level of disability for his service-connected left acromioclavicular degenerative joint disease, left lateral epicondylitis, and nasal-septal deviation. With the Veteran's assistance, obtain any such identified records, to include any additional treatment from private care sources, including as indicated by the Veteran in authorizations to obtain records submitted by the Veteran in February 2008. (In those authorizations, the Veteran indicated that the private treatment records were associated with his service treatment records already associated with the claims file. Additional records from these sources may require further development.) Associate all requests, records, and responses received with the claims file, and conducted any indicated additional development. 

2. Thereafter, afford the Veteran an orthopedic examination to address the nature and extent of his left acromioclavicular degenerative joint disease and left lateral epicondylitis. The claims file must be made available to the examiner for review in conjunction with the examination. All appropriate tests and studies should be conducted. The examiner should address the following: 

a. The examiner should review the claims file including past and current treatment records, and VA examinations conducted, inclusive of the most recent VA joints examination conducted in January 2008. The examiner should note that a further examination is required based on the Veteran's assertion of greater pain and/or disability in the left shoulder and left elbow than was reflected in the January 2008 examination report, and because the Veteran has asserted that he has the shoulder and elbow pain and limitation of functioning associated with performing pulling motions, whereas the January 2008 examiner did not address functional limitations with regard to such pulling motions beyond noting the Veteran's assertions at that time of difficulties with pull-ups and lifting weights. The Veteran's current assertions of pain or dysfunction with any pulling activities, and not merely pull-ups and lifting weights, suggests a greater level of disability than was reflected at the time of the January 2008 VA examination. 

b. The examiner must separately afford new evaluation of the extent of the disability associated with the left acromioclavicular degenerative joint disease, and associated with the left lateral epicondylitis, including addressing such factors as the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such functional assessments must address limitations in functionally performing pulling motions, including separately as due to the left acromioclavicular degenerative joint disease, and as due to the left lateral epicondylitis. 

c. The examiner should separately identify what manifestations and symptoms arise from the left acromioclavicular degenerative joint disease and the left lateral epicondylitis, and should differentiate, to the extent possible, functional impairment due to other causes. 

d. The examiner should separately address ranges of motion of the left shoulder and left elbow, including useful range of motion against resistance. This should include addressing the DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness, and/or incoordination, and any resulting additional functional impairment or loss of functional range of motion or otherwise reduced functionality in use of the shoulder and arm. 

e. Any opinion provided should include discussion of specific evidence of record. The examiner must set forth a complete rationale underlying any conclusions drawn or opinions expressed. 

3. Also after completion of Remand Instruction 1, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his nasal-septal deviation. The claims file must be made available to the examiner for review in conjunction with the examination. All appropriate tests and studies should be conducted. This may include sleep studies to ascertain whether dysfunction is present at night impairing the Veteran's sleep, and if so whether this is medically associated with the Veteran's service-connected nasal-septal deviation. 

a. The examiner should review the Veteran's assertions and the past medical evidence, and should consider the credibility of all evidence presented. The examiner should specifically address the nature and extent of the Veteran's nasal-septal deviation, including the extent of impairment of functioning resulting from the condition. The examiner must also address the Veteran's contentions of impaired sleep associated with the nasal-septal deviation. The examiner should conduct such examinations or studies as may be required to ascertain the extent of disability associated with the nasal-septal deviation, to include sleep studies or other studies as needed to ascertain the extent of disability. 

c. The examiner must set forth a complete rationale underlying any conclusions drawn or opinions expressed.

4. Thereafter, the RO should readjudicate the remanded claims de novo. The RO should consider staged ratings for the initial rating claims, as appropriate, pursuant to Fenderson v. West, 12 Vet. App 119 (1999). If any benefit sought for the remanded claim is not granted to the Veteran's satisfaction, he and his representative should be provided with an supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).

